Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 06, 2016

The Court of Appeals hereby passes the following order:

A17A0347. GARY FULLER v. ROSELLA ORDAZ SANCHEZ.

      On June 29, 2016, the trial court entered an order dismissing Gary Fuller’s
petition for modification of child custody. On August 1, 2016, Fuller filed a notice
of appeal to this Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Perlman v.
Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). Fuller’s notice of appeal
is untimely, as it was filed 33 days after entry of the order he seeks to appeal.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.


                                       Court of Appeals of the State of Georgia
                                                                            10/06/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.